Ruffin, C. J.
Those parties, who except, would take a very different view of their equity, if the advancements to them had consisted of female slaves, and they had been at the expense of bringing up numerous families of children from them. There is, however, no doubt of the law upon the question. It has been long settled, King-*5v. Worsley, 2 Hay. 366; Stallings v. Stallings. 1 Dev. Eq. 298 ; and the correctness of the rule seems to us to be evident. His Honor was, therefore, right in overruling the exceptions, and decreeing according to the report ; and his decision is affirmed with costs.
Per Curiam. Ordered to be certified accordingly.